Brady, J.:
. "When the object is to compel the payment of a mortgage on the ground that a grantee assumed the payment of it, proof should be given of the delivery of the deed, or of notice of its' recording, in order, as to the recording, to show that the grantee had notice and might assent to or reject the incident. It is easy to create such an obligation, and the debt assumed might exceed the value of the property. No benefit in such a case would be derived from the deed. The assumption, amounting to a covenant to pay, proof of having made it should be required in all cases.
I therefore dissent.
Judgment reversed, new trial ordered, costs to abide event.